Case 6:17-cv-00890-PGB-LRH Document 206 Filed 02/14/20 Page 1 of 6 PageID 9264




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
     ANTHONY SOS,

             Plaintiff,
                                                             CASE NO.: 6:17-cv-890-KRS
     v.

     STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY,

             Defendant.


                          STATE FARM’S REPLY IN SUPPORT OF ITS
                            MOTION TO DECERTIFY THE CLASS

            The record in this case now shows that Plaintiffs’ repeated suggestion throughout this

    litigation that State Farm’s remediation was incomplete and could have missed over 1,000 was

    unfounded. The results of the court-ordered notice process found only an additional four

    possible claims who could fit the class definition—and importantly, these four claims were not

    affected by the business rule at issue in the litigation. The remediation was complete almost

    two years ago and nullifies any possible basis for certification under Rule 23, and Plaintiffs’

    response to this Motion does not provide any valid arguments to the contrary. Because the

    individual class members had not filed suit, there is no claim for prejudgment interest. And,

    the existence of these four additional claims is not sufficient to allow this case to proceed as a

    class action. The Court should de-certify the class.

    I.     The Remediated Class Members Do Not Have a Claim for Prejudgment Interest.

           The bulk of Plaintiffs’ response focuses on prejudgment interest. The individual class

    members who received payments through the remediation, however, are not entitled to




    LEGAL02/39585847v6
Case 6:17-cv-00890-PGB-LRH Document 206 Filed 02/14/20 Page 2 of 6 PageID 9265




    prejudgment interest because when State Farm made payments: (1) none of these insureds had

    filed a lawsuit against State Farm; and (2) Plaintiff’s counsel in this case did not represent

    those insureds until a class was certified and the opt-out period expired. Since State Farm was

    not obligated to pay prejudgment interest on the underlying insurance claims, this cannot be

    the basis for this case to continue as a class action.

            The question here is not, as Plaintiffs suggest, whether an individual who files a lawsuit

    can recover prejudgment interest on the amount determined to be owed in that lawsuit. Instead,

    the proper question is whether an insured who received a payment through the remediation,

    without ever filing a lawsuit, can prevail in an individual claim for prejudgment interest when

    the underlying amount paid in the remediation is not in dispute and was not judicially

    determined. The answer is plainly no. Throughout all the briefing on this question in this case,

    including their response here, Plaintiffs have yet to cite a single statute or case that stands for

    the proposition that an insured has a claim for prejudgment interest when his insurance

    company makes a voluntary supplement on an insurance claim. And, State Farm has not found

    such a case supporting that proposition.

            On the contrary, a close review of the cases cited by Plaintiffs shows that they support

    State Farm’s position. For example, in Blitz v. Telecom Consulting, LLC v. Peerless Network,

    Inc., 212 F. Supp. 3d 1232, 1239-40 (M.D. Fla. 2016), the court states: “the plaintiff shall

    recover prejudgment interest as a matter of right if the finder of fact determines that the

    defendant is liable and reduces the plaintiff’s injuries to a sum certain.” (emphasis added).

    That case highlights that in order to recover prejudgment interest, an individual must first bring

    a lawsuit in court and successfully prove an entitlement to financial recovery, which none of




                                                     2
    LEGAL02/39585847v6
Case 6:17-cv-00890-PGB-LRH Document 206 Filed 02/14/20 Page 3 of 6 PageID 9266




    the class members did in this case. Plaintiffs further rely on Craigside, LLC v. GDC View

    LLC, 74 So. 3d 1087 (Fla. 1st DCA 2011), and Colombia Casualty Co. v. Southern Flapjacks,

    Inc., 868 F.2d 1217 (11th Cir. 1989), but those cases too are very different from the

    circumstances of this case. In Craigside, the parties litigated and only after judgment was

    rendered did the appellate court award prejudgment interest. 74 So.3d 1087. Similarly, in

    Southern Flapjacks, the parties arbitrated the case with a third-party appraiser pursuant to the

    policy (because the insurer denied the claim) prior to the lawsuit. 868 F.2d 1217. Prejudgment

    interest was available because the insurance company denied the claim and defended the suit.

    Neither of those circumstances apply here.

            For the same reason, the concept of confession of judgment also does not apply to these

    class members. The confession of judgment doctrine allows a plaintiff who settles his claim

    to, in some circumstances, recover an award of attorneys’ fees “even though technically no

    judgment for the loss claimed is thereafter entered.” Goff v. State Farm Fla. Ins. Co., 999 So.

    2d 684, 687 (Fla. Dist. Ct. App. 2008). However, the confession of judgment doctrine does

    not apply to individuals who never filed suit. Therefore, the concept is not applicable to the

    voluntarily remediated putative class members because they were not a part of this lawsuit at

    the time the payments were made and never contested the payment of their claims with State

    Farm.

    II.     The Four Additional Insureds Identified Through the Notice Process Are Not
            Class Members and If They Are, the Court Has Certified an Impermissible
            Failsafe Class.

            Plaintiffs contend that that four additional insureds were “missed” by State Farm during

    the remediation and that those four are “members of the class, not a separate class.” This is




                                                   3
    LEGAL02/39585847v6
Case 6:17-cv-00890-PGB-LRH Document 206 Filed 02/14/20 Page 4 of 6 PageID 9267




    wrong on three fronts. First, it ignores the facts of the remediation. Second, if these four

    individuals are members of the class, the certified class violates Rule 23’s commonality

    requirement. And third, the certified class then becomes an impermissible “failsafe” class.

           During certification, the Court expressed concerns that the remediation was somehow

    incomplete. Dkt. 181 at 4-5. Presented with the facts in State Farm’s opening brief, Plaintiffs

    now suggest that State Farm’s remediation efforts were somehow shrouded in secrecy. There

    is no basis for this argument as from the beginning, State Farm notified Plaintiffs’ counsel of

    its intent to compensate insureds through the remediation and even invited Plaintiffs’ counsel

    to participate in the remediation before any payment was issued. Dkt. No. 85 at Ex. C.

    Plaintiffs also sought discovery on the subject and deposed State Farm’s Rule 30(b)(6) witness,

    the primary claims handler working on the remediation, and the consultant who managed the

    remediation. And Plaintiffs’ contention that “State Farm has not provided the individual

    amounts paid nor the basis for such payment” (Oppn. at 3) is wrong, as State Farm provided

    Plaintiffs a list of all individuals paid and in what amount. Dkt. No. 201, Johnson Decl. ¶ 2. 1

           Apparently recognizing these four individuals are different than those who received

    payments during the remediation, Plaintiffs contend that it does not matter why the contract

    was breached—as long as there is a claim for breach of contract, all individuals with a breached

    contract can be part of the class. This flies in the face of Wal-Mart Stores, Inc. v. Dukes, 564

    U.S. 338, 349-50 (2011), which explained that “[c]ommonality requires . . . that the class



    1
      The recent identification of the four new insureds is no indication the remediation process
    was somehow inadequate. As set forth in State Farm’s motion, the four new insureds were not
    impacted by the zeroing out of taxes in the Total Loss Settlement Tool, so it is not surprising
    their claims were not identified in conjunction with efforts to identify the putative class.



                                                   4
    LEGAL02/39585847v6
Case 6:17-cv-00890-PGB-LRH Document 206 Filed 02/14/20 Page 5 of 6 PageID 9268




    members ‘have suffered the same injury,’ . . . not [] merely that they have all suffered a

    violation of the same provision of law.” (citation omitted). This reading would create an

    impermissible fail-safe class.

           A fail-safe class is one where membership is dependent on an affirmative answer of the

    ultimate question in this litigation: whether State Farm failed to pay full taxes and fees. In a

    failsafe class, “[T]he Court would essentially have to make a determination that [State Farm]

    is liable to an individual before it could conclude that the individual is a member of the class.”

    Alhassid v. Bank of Am., N.A., 307 F.R.D. 684, 694 (S.D. Fla. 2015). The flaw inherent in an

    improper fail-safe class is clear and well established. “Either the class members win or, by

    virtue of losing, they are not in the class and, therefore, not bound by the judgment.” Id. at

    693. This “permit(s) plaintiffs to circumvent res judicata and basically rig the certification

    process so that they cannot lose . . . . Finally - and most obviously—a fail safe class is

    unmanageable because the members of the class could only be known after a

    determination of liability.”      Id. at 693-94 (internal quotations and citations omitted)

    (emphasis added). These four “underpaid” insureds that Plaintiffs argue are part of the class

    were not affected by the business rule that zeroed out taxes. A class action does not exist to

    root out any and all potential “breaches” of contracts without any common element among the

    claims. Thus, these four individuals cannot be part of the class.

           DATE: February 14, 2020

                                                   Respectfully submitted,

                                                   /s/ Daniel F. Diffley
                                                   Daniel F. Diffley (pro hac vice)
                                                   Cassandra K. Johnson (pro hac vice)
                                                   ALSTON & BIRD LLP



                                                    5
    LEGAL02/39585847v6
Case 6:17-cv-00890-PGB-LRH Document 206 Filed 02/14/20 Page 6 of 6 PageID 9269




                                       1201 W. Peachtree Street
                                       Atlanta, Georgia 30309
                                       Tel.: 404-881-7000
                                       Fax: 404-881-7777

                                       Johanna W. Clark
                                       Florida Bar No. 196400
                                       CARLTON FIELDS, P.A.
                                       450 S. Orange Avenue, Suite 500
                                       Orlando, Florida 32801
                                       Tel.: 407-849-0300
                                       Fax: 407-648-9099
                                       Attorneys for Defendant, State Farm Mutual
                                       Automobile Insurance Company




                                        6
    LEGAL02/39585847v6
